Citation Nr: 1547916	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to service connection for migraine headaches.

In a March 2013 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A supplemental statement of the case was issued in July 2013.


FINDING OF FACT

The Veteran's preexisting migraine headaches were aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran applied for service connection for migraine headaches in August 2008.  As the Board's decision herein to grant service connection for migraine headaches constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran contends that his preexisting migraine headaches were worsened due to his military service.  See Veteran's Brief, February 2013.

Headaches or migraines were not noted on the Veteran's March 1962 entrance examination and he affirmatively denied them in a report of medical history completed at that time.  As such, he is considered sound upon entry.  See 38 C.F.R. § 3.304(b).  His service treatment records (STRs) show that he was treated for headaches and migraines in June 1962, October 1962, June 1963, August 1963, and May 1964.  An October 1963 examination notes migraine headaches diagnosed in June 1963, with reports of severe headaches in June through August 1963.  The Veteran's March 1965 separation examination notes one or two frequent or severe headaches per year in the Report of Medical History, and the physician noted that the Veteran has a "[h]istory of 'Migraine Headaches' since 8 years [old]" but "no attacks recently."

VA records and private emergency treatment records show consistent medical treatment for migraine headaches from 1996 to 2013.  In several records, the Veteran gives a history that he has had migraines since he was four years old.  See, e.g., Lewis County Hospital records dated January 17, 2001 and April 16, 2005; Carthage Area Hospital records dated October 4, 1999; VA records dated February 23, 2013.

Pursuant to the March 2013 Board remand, the Veteran was afforded a VA examination in May 2013.  The examiner found that the Veteran has migraine headaches that last three to five days.  The Veteran reported that before service, he had headaches about once per year, and after an in-service electrical shock accident, they would occur about once per month.  

The May 2013 VA examiner opined that the Veteran's migraines clearly existed before his military service, citing the history the Veteran gave in his STRs of migraines since he was eight years old, as well as the Veteran's history recounted during the examination that he has experienced migraines since the 1950s.  The VA examination form allows an examiner to select a conclusion as to aggravation, either "[t]he claimed condition which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness" or "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner marked that "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  However, the examiner's rationale belies the aggravation portion of the conclusion.  

In her rationale, the May 2013 VA examiner stated that there is no specific natural progression for migraines-they can become worse or better, and can vary in intensity and frequency for many years or for the life of the person.  The examiner recounted the Veteran's account of an electrical shock experienced in-service, as well as the history given at discharge that the Veteran had "no recent [headache] attacks."  The examiner noted that there was no reason to doubt the Veteran, but there is "no medical evidence to support that electrical shock will increase the frequency of migraine[s]," and there is "no clear record of how often the migraines occurred after the accident or after discharge."  The examiner noted that "if the symptoms worsened, it could be aggravation."  The examiner concluded that with regard to whether the Veteran's migraines were aggravated by his military service, "the true answer is that this cannot be answered without resorting to mere speculation."

The Board finds the May 2013 VA examiner's rationale to be probative, as it is detailed, was rendered based upon review of the entire claims file, and includes a discussion of the clinical record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The Board disregards the examiner's conclusion, as it clear from the rationale that the examiner felt she could not reach a conclusion as to whether the migraines were aggravated by service without resorting to speculation, and that she felt constrained to select one of the two predetermined options for a conclusion.

Thus, the presumption of soundness applies and has not been rebutted.  While the Veteran's migraines were not noted upon entry into service, there is clear and unmistakable evidence based on his consistent histories (both during service and post-service) that he experienced migraines prior to entering military service.  However, the second criterion, lack of aggravation, cannot be proven in this case by clear and unmistakable evidence.  Service treatment records show multiple complaints of headaches and migraines, as well as a diagnosed migraine condition.  The May 2013 VA examiner concluded that it could not be said without resorting to mere speculation that the Veteran's migraines were not aggravated beyond the natural progression of the disorder.  Therefore, the presumption of soundness has not been rebutted, and the Veteran's claim must be considered a claim of service connection based on incurrence, with no deduction for the degree of disability existing at the time of entrance into active service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has a current disability of migraine headaches, as shown by his private treatment records and the May 2013 VA examination.  He also had documented migraine headaches during service.  With regard to nexus, the Veteran has provided credible statements that he has suffered from continuous migraine headaches following service.  The Board deems the claimed migraine disorder to be an organic disease of the nervous system, which is a chronic disease under 38 C.F.R. § 3.309(a).  As such, an award of service connection based solely on evidence of continuity of symptomatology is possible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, in light of the evidence of record, including the Veteran's service treatment records, private treatment records, and the lay statements of record, the Board affords the Veteran the benefit of the doubt and finds that an award of service connection is warranted for migraine headaches.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for migraine headaches is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


